[Cite as State ex rel. Jackson v. Sutula, 2011-Ohio-6086.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97157




                            STATE OF OHIO, EX REL.
                              ELVESTER JACKSON
                                                                    RELATOR

                                                       vs.

                JUDGE KATHLEEN A. SUTULA, ET AL.
                                                             RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                          Writ of Mandamus
                                    Motion Nos. 447574 and 449188
                                          Order No. 448680

        RELEASED DATE: November 18, 2011
FOR RELATOR

Elvester Jackson #A563-602
Mansfield Correctional Institution
P. O. Box 788
Mansfield, OH 44901

ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




KENNETH A. ROCCO, J.:

      {¶ 1} Elvester Jackson has filed a complaint for a writ of mandamus. Jackson

seeks an order from this court that requires Judge Kathleen A. Sutula and the warden of

the Mansfield Correctional Institution, Terry Tibbals, to convey him to the Cuyahoga

County Court of Common Pleas pursuant to R.C. 2953.13 and the appellate judgment as

rendered by this court in State v. Jackson, Cuyahoga App. No. 93079, 2010-Ohio-3500.

Judge Sutula and Warden Tibbals have filed motions for summary judgment, which are

granted.

      {¶ 2} In order for this court to issue a writ of mandamus, Jackson must

demonstrate that: (1) he possesses a clear legal right to be conveyed from the Mansfield
Correctional Institution to the Cuyahoga County Court of Common Pleas; (2) Judge

Sutula and Warden Tibbals possess a duty to have Jackson conveyed from the Mansfield

Correctional Institution to the Cuyahoga County Court of Common Pleas; and (3) there

exists no other adequate remedy in the ordinary course of the law. State ex rel. Ney v.

Niehaus (1987), 33 Ohio St.3d 118, 515 N.E.2d 914; State ex rel. Harris v. Rhodes

(1978), 54 Ohio St.2d 41, 374 N.E.2d 641. Herein, Jackson argues that he possesses a

right to be transported to the Cuyahoga County Court of Common Pleas pursuant to R.C.

2953.13, which provides that when a defendant has been committed to a state correctional

institution and the judgment of commitment is reversed on appeal or a new trial is

ordered, the defendant shall be either discharged or conveyed to the jail of the county in

which he or she was convicted.

      {¶ 3} The opinion, as rendered by this court in State v. Jackson, supra, however,

did not reverse Jackson’s conviction nor did the opinion order a new trial. In fact,

Jackson’s drug trafficking convictions and resulting prison sentence were affirmed on

appeal. Id. Jackson possesses no right per R.C. 2953.13 to be conveyed from the

Mansfield Correctional Institution to the Cuyahoga County Court of Common Pleas nor

does Judge Sutula or Warden Tibbals possess any duty to convey Jackson from the

Mansfield Correctional Institution to the Cuyahoga County Court of Common Pleas.

State ex rel. Briscoe v. Matia, 128 Ohio St.3d 365, 2011-Ohio-760, 944 N.E.2d 667.

      {¶ 4} Accordingly, we grant summary judgment on behalf of Judge Sutula and

Warden Tibbals. Costs to Jackson. It is further ordered that the Clerk of the Eighth
District Court of Appeals serve notice of this judgment upon all parties as required by

Civ.R. 58(B).

      Writ denied.




KENNETH A. ROCCO, JUDGE

MELODY J. STEWART, P.J., and
MARY J. BOYLE, J., CONCUR